DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "openings" in Claim 11.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 12, the Applicant recites that the openings have a distance between each other, but there is only one opening in Claim 11. It is unclear if there are a plurality of openings or one opening that is spiral shaped. For the purposes of examining based on the merits, the claim will be interpreted as a plurality of spiral openings. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 and 13 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent No. 6444027 to Yang et al.
In regards to Claim 1, Yang teaches a susceptor 36 Fig. 1-3 comprising: a base portion (body of 36) having a first surface 42 on which a wafer 38 is placed, 5wherein the base portion has a plurality of openings 44, 45, 46, 47, 48, 49, and 51 which penetrate through the base portion in a thickness direction (as shown in Fig. 3) and supply an Argon gas (Col. 8 lines 30-40) to a back surface of the wafer (gas 54, 56 as shown by gas flow in Fig. 3, Col. 7 lines 22-49, Col. 4 line 35-Col. 9 line 8).
In regards to Claim 2, Yang teaches the base portion is provided with a main body and a protrusion, 10the plurality of openings are provided in the main body, and the 

    PNG
    media_image1.png
    328
    942
    media_image1.png
    Greyscale

In regards to Claims 3-4, Yang teaches the plurality of openings are arranged along a plurality of virtual circles existing concentrically from a center in plan view of the first surface (as shown in the arrangement in Fig. 2, and in Claim 35).
In regards to Claims 5-6, Yang teaches a distance between the adjacent virtual circles are 10 mm or less, as 0.5mm-4 cm apart, (Col. 6 lines 25-32), as the openings are that far apart.
In regards to Claims 7, Yang teaches some of the plurality of openings are provided as a circular ring opening 5which continues along the virtual circle, as shown in Fig. 2.
In regards to Claim 8, Yang teaches some of the plurality of openings are provided as through-holes which are scattered along the virtual circle, as shown in Fig. 2.
In regards to Claim 10, Yang teaches the opening has a diameter/width of 0.1 mm to about 1 mm (Col. 6 lines 14-18).
.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6444027 to Yang et al in view United States Patent No. 7270708 to Yoshido et al.
The teachings of Yang are relied upon as set forth in above 102 rejection.
In regards to Claim 9, Yang does not expressly teach at least some of the plurality of openings have a long axis in plan view.  
Yoshido teaches that the openings of a susceptor 100 Fig. 11A-11B, with holes 12 that have an elongated shape as shown in Fig. 11A, 11B (Col. 13 line 50-Col. line 14 line 57).
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the holes (as evidenced by the many different embodiments shown in the instant Application) that would tend to point toward the non-obviousness of freely selecting a differently shaped hole and applied to Yang, such as the one with an elongated shape as shown in Yoshido.  In re Dailey, 357 F.2d 669, 149 . 

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6444027 to Yang et al in view United States Patent Application No. 2006/0288934 to Takahashi et al.
In regards to Claim 11, Yang teaches susceptor 36 Fig. 1-3 which is used in a chemical vapor deposition apparatus (Fig. 3, Col. 1 line 5-Col. 2 line 58),  which grows an epitaxial film on a main surface of a wafer by chemical vapor deposition (Col. 4 line 38-62), comprising: a first surface 42 on which the wafer is placed; and 20an opening 44, 45, 46, 47, 48, 49, and 51 which penetrates through the susceptor in a thickness direction toward the first surface and supplies a rare gas to the wafer (Argon gas, Col. 8 lines 30-40, gas 54, 56 as shown by gas flow in Fig. 3, Col. 7 lines 22-49, Col. 4 line 35-Col. 9 line 8).
Yang does not expressly teach wherein the opening is a spiral opening formed in a spiral shape from a center toward an outer periphery in plan view of the first surface.  
Takahashi teaches that openings for gas, i.e., gas passing holes 34a Fig. 4E are spiral [0008, 0081].
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the holes (as evidenced by the many different embodiments shown in the instant Application) that would tend to point toward the non-obviousness of freely selecting a differently shaped hole and applied to Yang, such as In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 
In regards to Claims 12, Yang teaches a distance between the openings, and thus spiral openings, are 10 mm or less, as 0.5mm-4 cm apart, Col. 6 lines 25-32.
In regards to Claim 14, Yang teaches that the apparatus is a chemical vapor deposition apparatus, comprising:  5the susceptor according to Claim 1 (as per Col. 1 line 5-Col. 2 line 58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2001/0037761 to Ries et al, United States Patent No. 6129047 to Nakumura, which teach susceptors with holes in different shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716